Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on August 24, 2021 was received and has been entered.  Claims 1, 5, 26-28, and 31 were amended. Claim 2-4 and 7-20 were cancelled. Claims 1, 5-6, and 21-30 are in the application. Claims 31-37 have been withdrawn. Replacement Paragraphs 28, 52, and 54 were submitted to include reference numerals to figures in the drawings.  A replacement paragraph was submitted to amend the title.  Replacement Figs. 1A-1B were submitted.                   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) is withdrawn based on the amendments to the specification and Figs. 1A-1B.
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the amendment to the title. 
The previous objection to paragraph 12 is withdrawn based on the amendments to Figs. 1A-1B.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “is connected at the first end  and the second end of the first heating coil” , “second heating coil and the third heating coil are coupled to the first end of the first heating coil”, in claim 1 and “first heating coil continuously extends between the first end and the second end” in claim 26.
Claim Objections
The previous objection to claim 27 is withdrawn based on the amendment to claim 27.
Claim 26 is objected to based on the following phrase “first heating coil continuously extends between the first end and the second end”. Based on Fig. 3A, and claim context, Examiner is interpreting the phrase as follows: “ first heating coil continuously extends between the first end of the first heating coil and the second end of the first heating coil “.
Claim Interpretation
Claim limitation: “rotating mechanism “in claims 1 and 26 is no longer  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) has been deleted from the claim.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 21-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and US Pat. Pub. No. 20060130763 A1 to Emerson et al (hereinafter Emerson) is withdrawn based on the amendment to claims 1 or 26.
Claims 1, 21-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and 
WO 2019/181500 A1 to Unno et al.( US Pat. Pub. No. 20200396801 A1 to Unno et al (hereinafter Unno) is being used as a translation for WO 2019/181500 A1 to Unno et al. )
Regarding claim 1, Ikeno teaches a workpiece pedestal, comprising: a shaft ( shaft portion of 7a tilting mechanism) having a first end (7b) and a second end (7a); a workpiece holder (chuck 2)  connected to the first end (7b) of the shaft, the workpiece holder (2) including a workpiece support surface (horizontal support surface) for supporting a workpiece (1), the workpiece support surface defining a first plane (horizontal) ; 
a movable joint (portion connecting 7 and 2) between the shaft and the workpiece holder, the movable joint connecting the workpiece holder (chuck 2) to the first end of the shaft (7b), the movable joint (portion connecting 7 and 2) being tiltable into and out of the first plane (horizontal); and a rotating rotor connected to the second end (7a) of the shaft, the rotating rotor, in operation, rotating the shaft . (See Ikeno, Figs. 1-7   and col. 4,  lines 55-65, col. 5, lines 9-19.) 
Regarding claim 1, Ikeno does not explicitly teach a workpiece pedestal for physical vapor deposition processing.
Angelov is directed to a system including a chamber for deposition, a chuck assembly, and an ion source.  (Examiner is considering a chuck assembly inside a chamber with an ion source to be equivalent to a workpiece pedestal for physical vapor deposition processing.) (See Angelov, Abstract and paragraph 11.)
Angelov teaches tilting the substrate can alter the angle of incidence of ions on the substrate. (See Angelov, Abstract and paragraph 11.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a workpiece pedestal for physical vapor deposition processing, because Angelov teaches this structure would allow the angle of incidence of ions to be controlled to improve the aspect ratio of the pattern on the substrate. (See Angelov, paragraphs 11, 28, and 62.)
Regarding claim 1, Ikeno does not explicitly teach a heater on a circular support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil.
Unno is directed to a resistive-heated for a semiconductor manufacturing apparatuses. (See Unno, Abstract, paragraph 2, and Fig. 4.) 
Unno teaches a heater (30) on a circular support surface of the holder (20), the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil (30) , a second heating coil (circular turn between 30 and 150, extending between 140a and 150a) , and a third heating coil (outer coil 150 on both right and left sides of 30, extending between 140b and 150b).  (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.) Under the broadest reasonable interpretation, Examiner is considering the definition of a coil as follows: “ a ring, series of rings, or spiral, into which a rope, or other like thing, is wound”
Based on this definition, Examiner is considering the third heating coil outermost coil to be made of the outermost circumferential heaters (150) – outermost circumferences of the heater and the third heating coil. Examiner is considering the coil between the innermost coil (30) and the outermost coil (150)  to be made of the inner circumferential heaters extending between (140a, 150a) – outermost circumferences of the heater. (See Annotated, Fig. 4 below.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heater on a circular support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5,  40-43, 44-46 and Fig. 4.)
Regarding claim 1, Ikeno does not explicitly teach the first heating coil has a first end and a second end opposite of the first end, wherein the second heating coil and the third heating coil are coupled to the first end of the first heating coil, wherein the second heating coil extends outward and surrounds the first heating coil, wherein the third heating coil extends outward and surrounds the second heating coil, and wherein the second and third heating coil couples to the second end of the first heating coil.  
Unno teaches the first heating coil has a first end (area adjacent 31) and a second end (area adjacent 32) opposite of the first end, wherein the second heating coil and the third heating coil are coupled (143, 144) to the first end (area adjacent 31)  of the first heating coil, wherein the second heating coil (circular turn between 30 and 150) extends outward and surrounds the first heating coil (30), wherein the third heating coil (150) extends outward and surrounds the second heating coil (140), and wherein the second (circular turn between 30 and 150) and third heating coil (150) couples (153, 154) to the second end of the first heating coil. (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first heating coil has a first end and a second end opposite of the first end, wherein the second heating coil and the third heating coil are coupled to the first end of the first heating coil, wherein the second heating coil extends outward and surrounds the first heating coil, wherein the third heating coil extends outward and surrounds the second heating coil, and wherein the second and third heating coil couples to the second end of the first heating coil, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5,  40-43, 44-46 and Fig. 4.)

    PNG
    media_image1.png
    910
    794
    media_image1.png
    Greyscale

 Regarding claim 1, Ikeno does not explicitly teach the second heating coil is connected at the first end and the second end of the heating coil, wherein the third heating coil is connected at the first end and the second end of the first heating coil.  
Unno teaches the second heating coil (circular turn between 30 and 150) is connected at the first end (31) and the second end (32) of the heating coil, wherein the third heating coil (150) is connected at the first end (31) and the second end (32) of the first heating coil. (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the second heating coil is connected at the first end and the second end of the heating coil, wherein the third heating coil is connected at the first end and the second end of the first heating coil, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5, 40-43, 44-46 and Fig. 4.)
Intended use language is located in the preamble of claim 1 (pedestal for physical vapor deposition).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
  Claim 1 recites an intended use clause (i. e. surface for supporting…, being tiltable, mechanism… rotating). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
Regarding claim 21, Ikeno teaches wherein the movable joint tilts the workpiece holder based on a rotation rate of the shaft.  (See Ikeno, Figs. 1-7  and col. 6, lines 20-25.)
Regarding claim 22, Ikeno teaches the movable joint is tiltable to about 0 to 90 degrees out of the first plane.  (See Ikeno, Figs. 1-7   and col. 4, lines 55-65, col. 5, lines 9-19.).  
Regarding claim 26, Ikeno teaches a workpiece pedestal, comprising: a shaft ( shaft portion of 7a tilting mechanism) having a first end (7b) and a second end (7a); a holder (chuck 2) on the first end (7b) of the shaft, the holder including a support surface (portion holding 1),  the shaft configured to rotate along a shaft axis, a movable joint (portion connecting 7 and 2) between the shaft and the holder, the movable joint (portion connecting 7 and 2) configured to tilt the holder;
and a rotating mechanism (6) connected to the second end (7a) of the shaft to control a rotation rate along the shaft axis, wherein the movable joint is configured to tilt at a tilt angle which concurrently tilts the holder attached to the movable joint to a corresponding tilt angle. (See Ikeno, Figs. 1-7   and col. 4,  lines 55-65, col. 5, lines 9-19.) 
Regarding claim 26, Ikeno does not explicitly teach a workpiece pedestal for physical vapor deposition processing.
Angelov is directed to a system including a chamber for deposition, a chuck assembly, and an ion source.  (Examiner is considering a chuck assembly inside a chamber with an ion source to be equivalent to a workpiece pedestal for physical vapor deposition processing.) (See Angelov, Abstract and paragraph 11.)
Angelov teaches tilting the substrate can alter the angle of incidence of ions on the substrate. (See Angelov, Abstract and paragraph 11.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a workpiece pedestal for physical vapor deposition processing, because Angelov teaches this structure would allow the angle of incidence of ions to be controlled to improve the aspect ratio of the pattern on the substrate. (See Angelov, paragraphs 11, 28, and 62.)
Regarding claim 26, Ikeno does not explicitly teach a heater on a support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil.
Unno teaches a heater (30) on a support surface of the holder (20), the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil (30) , a second heating coil (circular turn between 30 and 150, extending between 140a and 150a) , and a third heating coil (outer coil 150 on both right and left sides of 30, extending between 140b and 150b).  (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.) Under the broadest reasonable interpretation, Examiner is considering the definition of a coil as follows: “ a ring, series of rings, or spiral, into which a rope, or other like thing, is wound”
Based on this definition, Examiner is considering the third heating coil outermost coil to be made of the outermost circumferential heaters (150) – outermost circumferences of the heater and the third heating coil. Examiner is considering the coil between the innermost coil (30) and the outermost coil (150)  to be made of the inner circumferential heaters extending between (140a, 150a) – outermost circumferences of the heater. (See Annotated, Fig. 4 below.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heater on a circular support surface of the holder, the heater having a first surface which, in use, contacts the workpiece, the heater including a first heating coil, a second heating coil, and a third heating coil, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5, 40-43, 44-46 and Fig. 4.)
Regarding claim 26, Ikeno does not explicitly teach the first heating coil has a first end and a second end opposite of the first end and the first heating coil continuously extends between the first and second end.  
Unno teaches the first heating coil has a first end (area adjacent 31) and a second end (area adjacent 32) opposite of the first end and the first heating coil continuously extends between the first end (area adjacent 31) and the second end (area adjacent 32)  . (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first heating coil has a first end and a second end opposite of the first end and the first heating coil continuously extends between the first end and the second end, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5,  40-43, 44-46 and Fig. 4.)
Regarding claim 26, Ikeno does not explicitly teach the second heating coil extends between the first end and the second end of the first heating coil, and wherein the third heating coil extends between the first end and the second end of the first heating coil.  
Unno teaches the second heating coil (circular turn between 30 and 150) extends between the first end and the second end of the first heating coil (30) , and wherein the third heating coil (150, outer coil, 140b, 150b) extends between the first end and the second end of the first heating coil (30). (See Unno, Abstract, paragraph 2, 40-43, 44-46 and Fig. 4.) ( Under the broadest reasonable interpretation, Examiner is considering the outer coil (150) to extend between the first end and second end of the first heating coil in a circumferential direction along the outside and the coil ( between the outer coil and inside coil) to extend between the first end and second end of the first heating coil in a circumferential direction along the outside . )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the second heating coil extends between the first end and the second end of the first heating coil, and wherein the third heating coil extends between the first end and the second end of the first heating coil, because Unno teaches this structure would prevent the generation of a cool spot or a hot spot during change of heating and prevent damage to a heater. (See Unno, Abstract, paragraph 2,5, 40-43, 44-46 and Fig. 4.)
Intended use language is located in the preamble of claim 26 (pedestal for physical vapor deposition).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
  Claim 26 recites an intended use clause (i. e. surface for supporting…, being tiltable, mechanism… rotating, to control a rotation rate…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ikeno in view of Angelov is able to capable of these functions and as a result meets the claim limitations.
Regarding claim 27, Ikeno teaches the movable joint is capable of tilting left and right with respect to the shaft axis. (See Ikeno, col. 5, lines 1-5. )
The previous rejection of claims 5-6, 24-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and US Pat. Pub. No. 20060130763 A1 to Emerson et al (hereinafter Emerson) as applied to claims 1 and 26 and further in view of US Pat. Num. 20080032426 A1 to Michaelson et al (hereinafter Michaelson) is withdrawn based on the amendment to claims 1 or 26.
Claims 5-6, 24-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al (hereinafter Unno) as applied to claims 1 and 26 and further in view of US Pat. Num. 20080032426 A1 to Michaelson et al (hereinafter Michaelson).
Regarding claim 5, Ikeno does not explicitly teach the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface.
Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.)
Michaelson teaches a heater on a circular support region of the holder, the heater having a first surface which, in use, contacts the workpiece, wherein the heater has first, second, and third heating coils on the first surface, and wherein the first heating coil heats a first zone (3121)   of the first surface, the second heating coil heats a second zone (3122) of the first surface, and the third heating coil heats a third zone (3123)  of the first surface. (See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) (Examiner is considering a heating coil to be equivalent to a resistive heater in paragraph 142 of Michaelson.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a circular support region of the holder, the heater having a first surface which, in use, contacts the workpiece, wherein the heater has first, second, and third heating coils on the first surface, and wherein the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 6, Ikeno does not explicitly teach a temperature of each of the first, second, and third zones can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil.
Michaelson teaches a temperature of each of the first, second, and third zones(3121-3)  can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature of each of the first, second, and third zones can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 24, Ikeno does not explicitly teach the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater.
Michaelson teaches the first zone (3121) heated by the first heating coil is located on a center of the first surface, the second zone (3122) heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone (3123) heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater, because Michaelson teaches this arrangement provides for independently control for determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 25, Ikeno does not explicitly teach the first zone and the second zone partially overlap with each other, and the second zone and the third zone partially overlap with each other.
Michaelson teaches the first zone (3121) and the second zone (3122) partially overlap with each other, and the second zone (3122) and the third zone (3123) partially overlap with each other. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.) Examiner is considering a partial overlap in the adjacent portions of the heating zone of the horizontal first surface which are parallel to each.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first zone and the second zone partially overlap with each other, and the second zone and the third zone partially overlap with each other, because Michaelson teaches this arrangement provides for independently control for determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 28, Ikeno does not explicitly teach the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface.
Michaelson teaches a heater (resistive heater) on a circular support region of the holder, the heater having a first surface which, in use, contacts the workpiece, wherein the heater has first, second, and third heating coils on the first surface, and wherein the first heating coil heats a first zone (3121)   of the first surface, the second heating coil heats a second zone (3122) of the first surface, and the third heating coil heats a third zone (3123)  of the first surface. (See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) (Examiner is considering a heating coil to be equivalent to a resistive heater in paragraph 142 of Michaelson.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first heating coil heats a first zone of the first surface, the second heating coil heats a second zone of the first surface, and the third heating coil heats a third zone of the first surface, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 29, Ikeno does not explicitly teach the first zone heated by the first heating coil, the second zone heated by the second heating coil, and the third zone heated by the third heating coil is configured to be heated at a different temperature from each other.
Michaelson teaches the first zone (3121)  heated by the first heating coil, the second zone (3122)  heated by the second heating coil, and the third zone (3122)  heated by the third heating coil is configured to be heated at a different temperature from each other. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature of each of the first, second, and third zones can be controlled to a different set of a range of temperatures based on the respective first, second, and third heating coil, because Michaelson teaches determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
Regarding claim 30, Ikeno does not explicitly teach the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater.
Michaelson teaches the first zone (3121) heated by the first heating coil is located on a center of the first surface, the second zone (3122)  heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone (3123)  heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater. (See Michaelson, Abstract, paragraphs 62 and 142 and Figs. 3A-3B.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first zone heated by the first heating coil is located on a center of the first surface, the second zone heated by the second heating coil is adjacent to the first zone and outside a circumference of the first zone, the third zone heated by the third heating coil is adjacent to the second zone and is located along an edge of the first surface of the heater, because Michaelson teaches this arrangement provides for independently control for determining and controlling temperature variation for each specific heater zone enables the temperature variation based on the temperature sensitivity of the wafer in order to provide critical dimension (CD) uniformity of the wafer.(See Michaelson, Abstract, paragraph 142 and Figs. 3A-3B.) 
The previous rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and US Pat. Pub. No. 20060130763 A1 to Emerson et al (hereinafter Emerson) as applied to claim 21 and further in view of US Pat. Pub. No. 20170069483 A1 to Nasser Razek (hereinafter Razek) is withdrawn based on the amendment to claims 1 or 26.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,264,246 to Masahiko Ikeno (hereinafter Ikeno) and US Pat. Pub. No. 20170154804 A1 to Angelov et al (hereinafter Angelov) and WO 2019/181500 A1 to Unno et al as applied to claim 21 and further in view of US Pat. Pub. No. 20170069483 A1 to Nasser Razek (hereinafter Razek). 
Regarding claim 23, Ikeno does not explicitly teach the movable joint has six degrees of freedom in a three-dimensional space.
Razek is directed to a method for the surface treatment of a substrate surface of a substrate with arrangement of the substrate surface in a process chamber. (See Razek, paragraph 44, Abstract and Figs. 1-9.)
Razek teaches the movable joint has six degrees of freedom in a three-dimensional space. (See Razek, paragraph 44, Abstract and Figs. 1-9.) Examiner is considering a table with three degrees of freedom in translational direction and three degrees of freedom in the rotational direction to be equivalent to six degrees of freedom in a three-dimensional space. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the movable joint has six degrees of freedom in a three-dimensional space, because Razek teaches this structure allows the sample to be aligned in all directions. (See Razek, paragraph 44, Abstract and Figs. 1-9.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new ground(s) of rejection is made in view of WO 2019/181500 A1 to Unno et al based on the amendments to independent claims 1 and 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717